469 F.2d 95
Patsy ANDREOTTI, Plaintiff and Appellant,v.UNITED STATES of America, Defendant and Respondent.
No. 72-1073.
United States Court of Appeals,Ninth Circuit.
Sept. 22, 1972.

Thomas R. Davis, of Di Giorgio, Davis, Hastin & Klein, Bakersfield, Cal., for plaintiff and appellant.
D. Dwayne Keyes, U. S. Atty., L. Patrick Gray, III, Ass't U. S. Atty., Fresno, Cal., Walter H. Fleischer, Raymond D. Battocchi, Washington, D. C., for defendant and respondent.
Before CHAMBERS, MERRILL and TRASK, Circuit Judges.
PER CURIAM.


1
The judgment in favor of the United States in this Federal Tort Claims case is affirmed.


2
The finding that the injury to the plaintiff was caused by the negligence of an independent contractor performing services (unsupervised as to details) for the government is not clearly erroneous.  Actually, the finding, on the record, seems inescapable.


3
Under California law (and the injury occurred in a California post office) the negligence might be imputed to the landowner.  But in our view, the permission to sue the United States granted by the Tort Claims Act does not go far enough to cover imputed negligence.  United States v. Trubow, 214 F.2d 192 (9 Cir. 1955); United States v. Dooley, 231 F.2d 423 (9 Cir. 1955).